269 F.2d 226
106 U.S.App.D.C. 35
CAPITAL CITY TELEVISION, INC., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.Helena TV, Inc., James G. Edmiston, d/b/a Montana Microwave,Cory-Dullum Post No. 10010, Veterans of ForeignWars of the United States, East Helena,Montana, Intervenors.
No. 14901.
United States Court of Appeals District of Columbia Circuit.
Argued March 9, 1959.Decided May 21, 1959.

Appeal from the Federal Communications Commission.
Mr. Burton K. Wheeler, Washington, D.C., with whom Mr. Edward K. Wheeler and Mrs. Fanney N. Litvin, Washington, D.C., were on the brief, for appellant.
Mr. Jerry M. Hamovit, Counsel, F.C.C., with whom Messrs. John L. Fitzgerald, Gen. Counsel, F.C.C., and Max D. Paglin, Asst. Gen. Counsel, F.C.C., were on the brief, for appellee.  Mr. Richard A. Solomon, Asst. Gen. Counsel, F.C.C., at the time the record was filed, and Mr. John J. O'Malley, Jr., Counsel, F.C.C., also entered appearances for appellee.
Mr. E. Stratford Smith, with whom Mr. John P. Cole, Jr., Washington, D.C., was on the brief, for intervenor Helena TV, Inc.
Mr. Jeremiah Courtney, with whom Mr. Arthur Blooston, Washington, D.C., was on the brief, for intervenor James G. Edmiston, d/b/a Montana Microwave.
Messrs. Richard H. Strodel and Burton K. Wheeler, Washington, D.C., entered appearances for intervenor Cory-Dullum Post No. 10010, Veterans of Foreign Wars of the United States, East Helena, Montana.
Messrs. E. Stratford Smith, and John P. Cole, Jr., Washington, D.C., filed a brief on behalf of Mesa Microwave, Inc.,
Mrs. Fanney N. Litvin, Washington, D.C., filed an appearance for Helena
Mrs. Fa-ney N. Litvin, Washington, D.C., filed an eppearance for Helena Taxpayers League and Helena Valley Farm Bureau et al., as amici curiae.
Before EDGERTON, WILBUR K. MILLER, and DANAHER, Circuit Judges.
PER CURIAM.


1
In our opinion the federal Communications Commission erred in deciding that a 'protest' filed by appellant did not meet the requirements of 309(c) of the Communications Act, 70 Stat. 3, 47 U.S.C.A. 309(c), and in dismissing the protest.  The order of dismissal is vacated and the case is remanded to the Commission with instructions to proceed in accordance with 309(c).


2
Vacated and remanded.